UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-07470 EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 RICHARD J. ROSSI, PRESIDENT 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 Item 1. Schedule of Investments Investment Portfolios (UNAUDITED) | 07.31.2011 EAGLEINTERNATIONAL EQUITYFUND Common stocks-97.5% Shares Value Australia-2.8% Asciano Ltd. MAp Group Newcrest Mining Ltd. Austria-1.2% Erste Group Bank AG Brazil-0.9% Diagnosticos da America SA Embraer SA, Sponsored ADR Hypermarcas SA Britain-11.6% AMEC PLC ARM Holdings PLC BG Group PLC BHP Billiton PLC Burberry Group PLC Cairn Energy PLC* Compass Group PLC Diageo PLC Hikma Pharmaceuticals PLC HSBC Holdings PLC Premier Oil PLC* Reckitt Benckiser Group PLC Rio Tinto PLC Rolls-Royce Holdings PLC Smith & Nephew PLC Vodafone Group PLC Canada-7.0% Barrick Gold Corporation Cenovus Energy, Inc. Goldcorp, Inc. Ivanhoe Mines Ltd./CA* Pan American Silver Corporation Potash Corporation of Saskatchewan, Inc. Silver Wheaton Corporation Suncor Energy, Inc. China-7.5% Anhui Conch Cement Company Ltd., Class H Baidu, Inc./China, Sponsored ADR* Changsha Zoomlion Heavy Industry Science and Technology Development Co. Ltd., Class H China National Building Material Company Ltd., Class H Ctrip.com International Ltd., Sponsored ADR* Dongfeng Motor Group Company Ltd., Class H Focus Media Holding Ltd., Sponsored ADR* Golden Eagle Retail Group Ltd. Intime Department Store Group Co. Ltd. Lianhua Supermarket Holdings Company Ltd., Class H Tingyi Cayman Islands Holding Corporation Wumart Stores, Inc., Class H Zhuzhou CSR Times Electric Company Ltd., Class H Czech-0.7% Komercni Banka AS Denmark-2.3% Carlsberg AS, Class B Novo Nordisk AS, Class B Finland-0.4% Fortum Oyj Stora Enso Oyj, Class R UPM-Kymmene Oyj France-6.6% BNP Paribas CFAO Cie Generale d'Optique Essilor International SA Danone Eutelsat Communications Iliad SA LVMH Moet Hennessy Louis Vuitton SA PPR Schneider Electric SA Technip SA Germany-6.1% Allianz SE Bayerische Motoren Werke AG Bilfinger Berger SE Brenntag AG Daimler AG Fraport AG Fresenius SE HeidelbergCement AG Henkel AG & Co. KGaA Siemens AG Greece-0.5% Coca Cola Hellenic Bottling Company SA* Hong Kong-5.9% Belle International Holdings Ltd. China Merchants Holdings International Company Ltd. China Resources Enterprise Ltd. Geely Automobile Holdings Ltd. Hang Lung Properties Ltd. Li & Fung Ltd. The United Laboratories International Holdings Ltd. India-5.7% Axis Bank Ltd., Sponsored GDR Dr Reddy's Laboratories Ltd., Sponsored ADR HDFC Bank Ltd., Sponsored ADR Larsen & Toubro Ltd., Sponsored GDR Mahindra & Mahindra Ltd., Sponsored GDR State Bank of India, Sponsored GDR Ireland-1.6% CRH PLC Shire PLC WPP PLC Israel-0.3% Teva Pharmaceutical Industries Ltd., Sponsored ADR Italy-1.7% Buzzi Unicem SpA* Fiat Industrial SpA* Saipem SpA Japan-9.5% Aisin Seiki Company Ltd. Asahi Glass Company Ltd. Canon, Inc. Daikin Industries Ltd. Denso Corporation Fanuc Ltd. Honda Motor Company Ltd. Isuzu Motors Ltd. ITOCHU Corporation KDDI Corporation 29 Komatsu Ltd. Mitsubishi Corporation Mitsubishi Electric Corporation Mitsui & Company Ltd. Nissan Motor Company Ltd. Nitto Denko Corporation SMC Corporation Softbank Corporation Suzuki Motor Corporation Toyota Motor Corporation Unicharm Corporation Luxembourg-0.8% L'Occitane International SA* SES SA FDR Macau-1.3% Sands China Ltd.* Wynn Macau Ltd. Mexico-0.3% Grupo Financiero Banorte, SAB de CV, Class O Netherlands-3.0% ASML Holding NV Heineken NV ING Groep NV* Royal Dutch Shell PLC, Class A Norway-0.2% Marine Harvest ASA Portugal-0.2% Jeronimo Martins SGPS SA Russian Federation-7.0% Magnit OJSC, Sponsored GDR NovaTek OAO, Sponsored GDR O'Key Group S.A., Sponsored GDR* Pharmstandard OJSC, Sponsored GDR* Rosneft Oil Company, Sponsored GDR Sberbank VTB Bank OJSC, Sponsored GDR South Africa-0.6% Shoprite Holdings Ltd. South Korea-2.2% Celltrion, Inc. Hyundai Motor Company Sweden-1.5% Atlas Copco AB, Class A Elekta AB, Class B Volvo AB, Class B Switzerland-5.1% Dufry Group* Flughafen Zuerich AG Nobel Biocare Holding AG* Swiss Re Ltd.* Syngenta AG* The Swatch Group AG UBS AG* Xstrata PLC Taiwan-2.2% HTC Corporation United Arab Emirates-0.8% Dragon Oil PLC Total common stocks (cost $49,175,227) Preferred stocks-1.6% Germany-1.6% Henkel AG & Co. KGaA Volkswagen AG Total preferred stocks (cost $641,199) Investment companies-0.7% United States-0.7% Market Vectors - Gold Miners ETF SPDR Gold Trust ETF* Total investment companies (cost $433,047) Total investment portfolio (cost $50,249,473) 99.8% Other assets in excess of liabilities 0.2% Total net assets 100.0% * Non-income producing security ADR—American depository receipt ETF—Exchange-traded fund FDR—Fiduciary depository receipt GDR—Global depository receipt Sector allocation Sector Percent of net assets Consumer, cyclical 18.2% Consumer, non-cyclical 17.0% Financial 14.3% Industrial 13.9% Basic materials 13.4% Energy 10.1% Communications 8.3% Diversified 2.8% Technology 0.9% Funds 0.7% Utilities 0.2% Forward foreign currency contracts outstanding Contract to deliver Counterparty In exchange for Delivery date Unrealized appreciation (depreciation) EUR Credit Suisse First Boston USD 09/21/11 EUR Credit Suisse First Boston USD 09/21/11 JPY JP Morgan Chase USD 09/21/11 USD Credit Suisse First Boston EUR 09/21/11 USD Credit Suisse First Boston EUR 09/21/11 USD Deutsche Bank AG EUR 09/21/11 76 USD Deutsche Bank AG EUR 09/21/11 Net unrealized depreciation EUR—Euro JPY—Japanese Yen USD—United States Dollar Industry allocation Industry Value Percent of net assets Banks 10.8% Mining 10.2% Auto manufacturers 9.0% Oil & gas 8.6% Engineering & construction 5.5% Retail 5.4% Telecommunications 4.4% Healthcare products 3.9% Pharmaceuticals 3.9% Internet 3.4% Chemicals 3.0% Food 2.9% Holding companies - diversified 2.8% Beverages 2.4% Building materials 2.1% Machinery - construction & mining 2.1% Real estate 2.0% Electrical components & equipment 1.5% Oil & gas services 1.5% Cosmetics/personal care 1.4% Insurance 1.4% Distribution/wholesale 1.3% Biotechnology 1.3% Lodging 1.3% Machinery-diversified 0.9% Aerospace/defense 0.8% Household products/wares 0.8% Advertising 0.6% Semiconductors 0.5% Equity fund 0.5% Food service 0.5% Hand/machine tools 0.4% Apparel 0.4% Auto parts & equipment 0.4% Office/business equipment 0.4% Healthcare services 0.3% Miscellaneous manufacturer 0.3% Commodity fund 0.3% Transportation 0.2% Electric 0.2% Forest products & paper 0.2% Total investment portfolio 99.8% The accompanying notes are an integral part of the Investment Portfolios.| Investment Portfolios (UNAUDITED) | 07.31.2011 EAGLE INVESTMENT GRADE BOND FUND Corporate bonds—48.4% Principal amount (in thousands) Value Domestic—41.3% Aerospace/defense—1.1% United Technologies Corporation, 5.38%, 12/15/17 Auto parts & equipment—0.2% Johnson Controls, Inc., FRN, 0.67%, 02/04/14 Banks—1.7% Northern Trust Corporation, 3.45%, 11/04/20 US Bancorp, 4.13%, 05/24/21 Beverages—2.9% Anheuser-Busch InBev Worldwide, Inc., FRN, 0.98%, 03/26/13 Dr Pepper Snapple Group, Inc., 2.90%, 01/15/16 Biotechnology—2.2% Celgene Corporation, 2.45%, 10/15/15 Gilead Sciences, Inc., 4.50%, 04/01/21 Chemicals—0.5% Air Products & Chemicals, Inc., 2.00%, 08/02/16 Computers—2.4% Hewlett-Packard Company, FRN, 0.37%, 09/13/12 International Business Machines Corp., 1.95%, 07/22/16 Diversified financial services—2.1% BlackRock, Inc., Series 2, 5.00%, 12/10/19 CME Group Index Services LLC, 144A, 4.40%, 03/15/18 Electric—5.0% Exelon Generation Company LLC, 5.20%, 10/01/19 Georgia Power Company, FRN, 0.57%, 03/15/13 NextEra Energy Capital Holdings, Inc., 2.55%, 11/15/13 PSEG Power LLC, 2.50%, 04/15/13 Virginia Electric and Power Company, Series A, 5.40%, 01/15/16 Food—0.5% Hormel Foods Corporation, 4.13%, 04/15/21 Forest products & paper—1.0% Plum Creek Timberlands LP, 4.70%, 03/15/21 Gas—0.7% Sempra Energy, 9.80%, 02/15/19 Healthcare products—2.8% CR Bard, Inc., 4.40%, 01/15/21 Baxter International, Inc., 5.38%, 06/01/18 Becton, Dickinson and Company, 3.25%, 11/12/20 Insurance—3.2% AON Corporation, 3.50%, 09/30/15 Berkshire Hathaway, Inc., FRN, 0.70%, 02/11/13 Marsh & McLennan Cos., Inc., 4.80%, 07/15/21 Internet—2.0% Google, Inc., 3.63%, 05/19/21 Symantec Corporation, 2.75%, 09/15/15 Mining—1.1% Newmont Mining Corporation, 5.13%, 10/01/19 Pharmaceuticals—3.9% Allergan, Inc./United States, 3.38%, 09/15/20 Express Scripts, Inc., 6.25%, 06/15/14 McKesson Corporation, 5.70%, 03/01/17 Merck & Company, Inc., 2.25%, 01/15/16 Retail—1.2% McDonald's Corporation, 5.80%, 10/15/17 Semiconductors—2.0% Broadcom Corporation, 144A, 1.50%, 11/01/13 Texas Instruments, Inc., 2.38%, 05/16/16 Software—2.8% Fiserv, Inc., 3.13%, 10/01/15 Microsoft Corporation, 2.95%, 06/01/14 Oracle Corporation, 144A, 3.88%, 07/15/20 Telecommunications—1.0% AT&T Corporation, 7.30%, 11/15/11 Verizon Communications, Inc., 6.35%, 04/01/19 Transportation—1.0% Norfolk Southern Corporation, 5.90%, 06/15/19 Union Pacific Corporation, 5.70%, 08/15/18 Total domestic corporate bonds (cost $41,837,235) Foreign—7.1% Banks—3.0% Credit Suisse, FRN, 1.21%, 01/14/14 Royal Bank of Canada, 2.88%, 04/19/16 The Toronto-Dominion Bank, 2.50%, 07/14/16 Chemicals—0.5% Potash Corp of Saskatchewan, Inc., 3.25%, 12/01/17 Insurance—1.0% Willis Group Holdings PLC, 4.13%, 03/15/16 Mining—0.7% Gold Fields Orogen Holding BVI Ltd., 144A, 4.88%, 10/07/20 Oil & gas—1.9% Shell International Finance BV, FRN, 0.60%, 06/22/12 Total foreign corporate bonds (cost $7,242,434) U.S. Treasuries—19.1% U.S. Treasury Note, 0.75%, 08/15/13 U.S. Treasury Note, 1.25%, 08/31/15 U.S. Treasury Note, 2.13%, 05/31/15 U.S. Treasury Note, 2.00%, 04/30/16 U.S. Treasury Note, 2.38%, 07/31/17 U.S. Treasury Note, 4.75%, 08/15/17 Total U.S. Treasuries (cost $19,234,459) Mortgage-backed obligations—15.6% Domestic—6.8% Commercial mortgage-backed obligations—3.7% Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C5, Class A3, FRN, 5.10%, 08/15/38 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2002-C3, Class A2, 4.99%, 07/12/35 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2003-PM1A, Class A4, FRN, 5.33%, 08/12/40 LB-UBS Commercial Mortgage Trust, Series 2001-C7, Class A5, 6.13%, 12/15/30 25 LB-UBS Commercial Mortgage Trust, Series 2003-C7, Class A2, FRN, 4.06%, 09/15/27 19 Merrill Lynch Mortgage Investors, Inc., Series 1998-C1, Class A3, FRN, 6.72%, 11/15/26 Morgan Stanley Capital I, 144A, Series 2011-C1, Class A2, 3.88%, 09/15/47 Morgan Stanley Capital I, Series 2003-T11, Class A4, 5.15%, 06/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2002-C2, Class A3, 4.44%, 11/15/34 Wachovia Bank Commercial Mortgage Trust, Series 2003-C6, Class A3, FRN, 4.96%, 08/15/35 Federal Agency Mortgage-backed Obligations—3.1% Fannie Mae, REMICs, Series 2006-B1, Class AB, 6.00%, 06/25/16 Fannie Mae, REMICs, Series 2006-63, Class AB, 6.50%, 10/25/33 48 Fannie Mae, REMICs, Series 2007-11, Class AB, 5.69%, 01/25/32 Fannie Mae, REMICs, Series 2007-118, Class AB, 5.00%, 04/25/35 Freddie Mac, REMICs, Series 2628, Class AB, 4.50%, 06/15/18 Freddie Mac, REMICs, Series 2885, Class LC, 4.50%, 04/15/34 Freddie Mac, REMICs, Series 3114, Class GC, 5.00%, 01/15/34 Freddie Mac, REMICs, Series 3456, Class CG, 5.00%, 01/15/35 Freddie Mac, REMICs, Series R005, Class AB, 5.50%, 12/15/18 81 Freddie Mac, REMICs, Series R006, Class AK, 5.75%, 12/15/18 Ginnie Mae, REMICs, Series 2004-86, Class PK, 4.00%, 09/20/34 Total domestic mortgage-backed obligations (cost $6,989,837) Foreign—8.8% Covered bonds—8.8% Bank of Montreal, 144A, 2.63%, 01/25/16 Bank of Nova Scotia, 144A, 2.15%, 08/03/16 Credit Suisse AG/Guernsey, 144A, 2.60%, 05/27/16 DnB NOR Boligkreditt, 144A, 2.10%, 10/14/15 Nordea Eiendomskreditt AS, 144A, 1.88%, 04/07/14 Mortgage-backed obligations—15.6% Covered bonds—8.8% (cont'd) Sparebank 1 Boligkreditt AS, 144A, 2.63%, 05/27/16 Stadshypotek AB, 144A, 1.45%, 09/30/13 Swedbank Hypotek AB, 144A, 2.95%, 03/28/16 The Toronto-Dominion Bank, 144A, 2.20%, 07/29/15 Total foreign mortgage-backed obligations (cost $9,001,438) U.S. Government agency securities—6.5% Fixed rate U.S. Government agency securities—3.5% Private Export Funding Corporation, 2.25%, 12/15/17 Tennessee Valley Authority, 5.50%, 07/18/17 Government-backed corporate bonds—3.0% John Deere Capital Corporation, FDIC, 2.88%, 06/19/12 Total U.S. Government agency securities (cost $6,668,629) Foreign government securities—4.1% Egypt Government AID Bonds, 4.45%, 09/15/15 Landwirtschaftliche Rentenbank, 144A, FRN, 0.38%, 01/28/14 Province of Ontario, Canada, 3.00%, 07/16/18 Total foreign government securities (cost $4,245,024) Supranational banks—4.0% European Investment Bank, 2.25%, 03/15/16 Inter-American Development Bank, 2.25%, 07/15/15 International Bank for Reconstruction & Development, 2.38%, 05/26/15 Nordic Investment Bank, 2.50%, 07/15/15 Total supranational banks (cost $4,007,795) Total investment portfolio (cost $99,226,851) 97.7% Other assets in excess of liabilities2.3% Total net assets 100.0% 144A—144A securities are issued pursuant to Rule 144A of the Securities Act of 1933. Most of these are deemed to be liquid for purposes of compliance limitations on holdings of illiquid securities and all may be resold as transactions exempt from registration to qualified institutional buyers. At July 31, 2011, these securities aggregated $14,270,437 or 13.8% of the net assets of the Fund. FDIC—Federal Deposit Insurance Corporation FRN—Floating rate notes reset their interest rates on a semiannual or quarterly basis REMIC—Real estate mortgage investment conduit Standard & Poor's bond ratings Bond rating Percent of net assets AAA 42.0% AA 13.7% A 20.7% BBB 15.4% Not rated 5.9% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2011 EAGLE LARGE CAP CORE FUND Common stocks—92.1% Shares Value Aerospace/defense—3.3% The Boeing Company United Technologies Corporation Banks—4.8% JPMorgan Chase & Company Wells Fargo & Company Beverages—4.0% PepsiCo, Inc. The Coca-Cola Company Computers—8.6% Apple, Inc.* EMC Corporation* Diversified financial services—5.1% CME Group, Inc. Invesco Ltd. Electric—1.8% Dominion Resources, Inc. Healthcare products—5.9% Johnson & Johnson St. Jude Medical, Inc. Zimmer Holdings, Inc.* Healthcare services—3.3% UnitedHealth Group, Inc. Insurance—2.0% MetLife, Inc. Internet—3.9% Google, Inc., Class A* Media—3.1% The Walt Disney Company Miscellaneous manufacturer—2.3% Tyco International Ltd. Oil & gas—11.4% Apache Corporation Chevron Corporation ConocoPhillips Exxon Mobil Corporation Valero Energy Corporation Oil & gas services—3.0% Schlumberger Ltd. Pharmaceuticals—3.3% Pfizer, Inc. Retail—9.5% Bed Bath & Beyond, Inc.* Lowe’s Companies, Inc. Staples, Inc. Wal-Mart Stores, Inc. Software—9.9% Activision Blizzard, Inc. Adobe Systems, Inc.* Microsoft Corporation Oracle Corporation Telecommunications—4.1% Cisco Systems, Inc. QUALCOMM, Inc. Sprint Nextel Corporation* Transportation—2.8% Union Pacific Corporation Common stocks—92.1% Total common stocks (cost $20,436,958) Investment companies—3.1% Materials Select Sector SPDR ETF Total investment companies (cost $732,991) Total investment portfolio (cost $21,169,949) 95.2% Other assets in excess of liabilities 4.8% Net assets 100.0% * Non-income producing security ETF—Exchange-traded fund SPDR—Standard & Poor's depositary receipt Sector allocation Sector Percent of net assets Technology 18.4% Consumer, non-cyclical 16.5% Energy 14.4% Financial 11.9% Communications 11.2% Consumer, cyclical 9.5% Industrial 8.4% Funds 3.1% Utilities 1.8% The accompanying notes are an integral part of the Investment Portfolios.| Investment Portfolios (UNAUDITED) | 07.31.2011 EAGLE MID CAP GROWTH FUND Common stocks—95.1% Shares Value Aerospace/defense—2.5% BE Aerospace, Inc.* Triumph Group, Inc. Apparel—2.8% Coach, Inc. Deckers Outdoor Corporation* Auto manufacturers—1.8% Navistar International Corporation* Auto parts & equipment—0.9% WABCO Holdings, Inc.* Biotechnology—1.3% Illumina, Inc.* Regeneron Pharmaceuticals, Inc.* Chemicals—2.6% CF Industries Holdings, Inc. Huntsman Corporation Coal—2.4% Walter Energy, Inc. Commercial services—1.6% Sotheby's Computers—1.2% Fusion-io, Inc.* Riverbed Technology, Inc.* Cosmetics/personal care—0.8% Avon Products, Inc. Distribution/wholesale—1.2% WESCO International, Inc.* Diversified financial services—3.0% Ameriprise Financial, Inc. Legg Mason, Inc. TD Ameritrade Holding Corporation Electrical components & equipment—1.2% GrafTech International Ltd.* Electronics—1.8% Gentex Corporation Engineering & construction—1.9% Chicago Bridge & Iron Company NV Entertainment—1.5% Bally Technologies, Inc.* Environmental control—1.3% Waste Connections, Inc. Healthcare products—3.1% Hill-Rom Holdings, Inc. Intuitive Surgical, Inc.* Patterson Companies, Inc. Home furnishings—0.9% Harman International Industries, Inc. Household products/wares—1.2% Church & Dwight Company, Inc. Internet—5.1% Akamai Technologies, Inc.* Expedia, Inc. F5 Networks, Inc.* Pandora Media, Inc.* priceline.com, Inc.* Common stocks—95.1% Internet—5.1% (cont'd) TIBCO Software, Inc.* Leisure time—0.7% Royal Caribbean Cruises Ltd.* Lodging—2.6% Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. Machinery-diversified—2.0% AGCO Corporation* Flowserve Corporation Mining—3.9% Freeport-McMoRan Copper & Gold, Inc. Titanium Metals Corporation Miscellaneous manufacturer—1.4% SPX Corporation Oil & gas—5.3% Continental Resources, Inc.* Denbury Resources, Inc.* Pioneer Natural Resources Company Whiting Petroleum Corporation* Oil & gas services—3.4% Dresser-Rand Group, Inc.* Dril-Quip, Inc.* Pharmaceuticals—8.9% AmerisourceBergen Corporation Catalyst Health Solutions, Inc.* Herbalife Ltd. Mylan, Inc.* SXC Health Solutions Corporation* Real estate—1.5% Jones Lang LaSalle, Inc. Retail—6.0% Bed Bath & Beyond, Inc.* Chipotle Mexican Grill, Inc.* Dollar Tree, Inc.* GNC Holdings, Inc., Class A* Sally Beauty Holdings, Inc.* Semiconductors—4.1% ARM Holdings PLC, Sponsored ADR Lam Research Corporation* Linear Technology Corporation Rovi Corporation* Software—10.8% ANSYS, Inc.* Autodesk, Inc.* Cerner Corporation* Citrix Systems, Inc.* Concur Technologies, Inc.* Informatica Corporation* MSCI, Inc., Class A* Red Hat, Inc.* Telecommunications—2.6% Polycom, Inc.* SBA Communications Corporation, Class A* Transportation—1.8% Kansas City Southern* Total common stocks (cost $314,351,340) Common stocks—95.1% Total investment portfolio (cost $314,351,340) 95.1% Other assets in excess of liabilities 4.9% Net assets 100.0% * Non-income producing security ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, cyclical 18.4% Consumer, non-cyclical 17.0% Technology 16.2% Industrial 13.8% Energy 11.0% Communications 7.6% Basic materials 6.6% Financial 4.5% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2011 EAGLE MID CAP STOCK FUND Common stocks—99.7% Shares Value Aerospace/defense—2.7% BE Aerospace, Inc.* Apparel—0.6% VF Corporation Auto parts & equipment—3.0% Lear Corporation WABCO Holdings, Inc.* Banks—2.5% CIT Group, Inc.* City National Corporation Beverages—1.0% Dr Pepper Snapple Group, Inc. Biotechnology—3.1% Bio-Rad Laboratories, Inc., Class A* Illumina, Inc.* Life Technologies Corporation* Chemicals—4.4% Airgas, Inc. Albemarle Corporation Solutia, Inc.* Commercial services—5.3% Sotheby's The Western Union Company Total System Services, Inc. Towers Watson & Company, Class A Computers—3.8% SanDisk Corporation* Synopsys, Inc.* Teradata Corporation* Distribution/wholesale—1.0% WESCO International, Inc.* Diversified financial services—6.9% Ameriprise Financial, Inc. Discover Financial Services IntercontinentalExchange, Inc.* Lazard Ltd., Class A SLM Corporation Electric—1.5% ITC Holdings Corporation Electrical components & equipment—1.2% General Cable Corporation* Electronics—1.0% Amphenol Corporation, Class A Engineering & construction—2.1% Chicago Bridge & Iron Company NV KBR, Inc. Hand/machine tools—0.9% Snap-on, Inc. Healthcare products—2.1% ResMed, Inc.* St. Jude Medical, Inc. Healthcare services—2.6% Laboratory Corporation of America Holdings* Mednax, Inc.* Common stocks—99.7% Housewares—1.0% Newell Rubbermaid, Inc. Insurance—5.5% Allied World Assurance Company Holdings AG Reinsurance Group of America, Inc. Willis Group Holdings PLC Internet—4.3% Expedia, Inc. F5 Networks, Inc.* IAC/InterActive Corporation* Lodging—1.4% Wyndham Worldwide Corporation Machinery-diversified—1.0% AGCO Corporation* Media—6.1% DISH Network Corporation, Class A* John Wiley & Sons, Inc., Class A Liberty Media Corporation - Starz, Series A* Miscellaneous manufacturer—2.5% Eaton Corporation Harsco Corporation Oil & gas—3.9% Cimarex Energy Company Marathon Petroleum Corporation* QEP Resources, Inc. Whiting Petroleum Corporation* Oil & gas services—4.0% Dresser-Rand Group, Inc.* Dril-Quip, Inc.* Oil States International, Inc.* Packaging & containers—2.8% Crown Holdings, Inc.* Rock-Tenn Company, Class A Pharmaceuticals—4.3% McKesson Corporation Medicis Pharmaceutical Corporation, Class A Mylan, Inc.* Private equity—1.8% Blackstone Group LP Real estate—1.0% Jones Lang LaSalle, Inc. Retail—1.4% CarMax, Inc.* PetSmart, Inc. Semiconductors—3.5% Avago Technologies Ltd. Lam Research Corporation* Microchip Technology, Inc. Software—3.6% Check Point Software Technologies Ltd.* Solera Holdings, Inc. Telecommunications—3.6% Crown Castle International Corporation* Plantronics, Inc. Common stocks—99.7% Transportation—2.3% JB Hunt Transport Services, Inc. Tidewater, Inc. Total common stocks (cost $1,129,162,901) Total investment portfolio (cost $1,129,162,901) 99.7% Other assets in excess of liabilities 0.3% Net assets 100.0% * Non-income producing security Sector allocation Sector Percent of net assets Consumer, non-cyclical 18.4% Financial 17.7% Industrial 16.5% Communications 14.1% Technology 10.8% Consumer, cyclical 8.4% Energy 7.9% Basic materials 4.4% Utilities 1.5% The accompanying notes are an integral part of the Investment Portfolios.| Investment Portfolios (UNAUDITED) | 07.31.2011 EAGLE SMALL CAP CORE VALUE FUND Common stocks—97.3% Shares Value Aerospace/defense—2.0% HEICO Corporation, Class A Orbital Sciences Corporation* Apparel—0.8% Carter's, Inc.* Banks—4.7% Cardinal Financial Corporation First Financial Bancorp Oriental Financial Group, Inc. PrivateBancorp, Inc. Signature Bank* Texas Capital Bancshares, Inc.* Biotechnology—2.4% Charles River Laboratories International, Inc.* Cubist Pharmaceuticals, Inc.* Chemicals—3.9% Albemarle Corporation Arch Chemicals, Inc. Kraton Performance Polymers, Inc.* Westlake Chemical Corporation Coal—1.5% Alpha Natural Resources, Inc.* Arch Coal, Inc. Commercial services—6.8% Chemed Corporation Cross Country Healthcare, Inc.* Euronet Worldwide, Inc.* FTI Consulting, Inc.* Gartner, Inc.* Net 1 UEPS Technologies, Inc.* On Assignment, Inc.* Parexel International Corporation* Computers—2.4% Electronics for Imaging, Inc.* NCR Corporation* Distribution/wholesale—1.3% Ingram Micro, Inc., Class A* School Specialty, Inc.* Diversified financial services—4.8% Cohen & Steers, Inc. Investment Technology Group, Inc.* MarketAxess Holdings, Inc. SWS Group, Inc. The NASDAQ OMX Group, Inc.* Electric—2.0% ALLETE, Inc. Electrical components & equipment—1.0% Belden, Inc. Electronics—0.7% FLIR Systems, Inc. Engineering & construction—2.9% Dycom Industries, Inc.* URS Corporation* Food—1.3% Sara Lee Corporation Common stocks—97.3% Gas—1.7% AGL Resources, Inc. Healthcare products—2.0% Merit Medical Systems, Inc.* Healthcare services—4.2% AMERIGROUP Corporation* Amsurg Corporation* Mednax, Inc.* Household products/wares—0.9% Jarden Corporation Insurance—3.7% Allied World Assurance Company Holdings AG American Equity Investment Life Holding Company Assured Guaranty Ltd. Platinum Underwriters Holdings Ltd. Tower Group, Inc. Internet—3.0% 1-800-Flowers.com, Inc., Class A* DealerTrack Holdings, Inc.* Equinix, Inc.* Machinery-diversified—2.8% AGCO Corporation* Altra Holdings, Inc.* IDEX Corporation Media—1.3% John Wiley & Sons, Inc., Class A Metal fabricate/hardware—0.6% Kaydon Corporation Mining—2.5% AuRico Gold, Inc.* IAMGOLD Corporation Miscellaneous manufacturer—4.9% AptarGroup, Inc. Barnes Group, Inc. Harsco Corporation Matthews International Corporation, Class A Oil & gas—3.6% Comstock Resources, Inc.* Range Resources Corporation Rosetta Resources, Inc.* Oil & gas services—3.4% Dresser-Rand Group, Inc.* Oceaneering International, Inc. Packaging & containers—0.5% Silgan Holdings, Inc. Pharmaceuticals—2.3% Herbalife Ltd. Real estate investment trusts—2.6% BioMed Realty Trust, Inc. Campus Crest Communities, Inc. Government Properties Income Trust Healthcare Realty Trust, Inc. Retail—5.3% AerCap Holdings NV* AFC Enterprises, Inc.* Common stocks—97.3% Retail—5.3% (cont'd) Nu Skin Enterprises, Inc., Class A RadioShack Corporation Stage Stores, Inc. Savings & loans—3.6% BankUnited, Inc. Beneficial Mutual Bancorp, Inc.* Berkshire Hills Bancorp, Inc. People's United Financial, Inc. Semiconductors—1.5% Emulex Corporation* Intersil Corporation, Class A Rovi Corporation* Software—4.8% ACI Worldwide, Inc.* Aspen Technology, Inc.* Avid Technology, Inc.* Bottomline Technologies, Inc.* Telecommunications—2.8% Alaska Communications Systems Group, Inc. Cbeyond, Inc.* NeuStar, Inc., Class A* Neutral Tandem, Inc.* Transportation—0.8% Genesee & Wyoming, Inc., Class A* Total common stocks (cost $52,304,744) Investment companies—0.4% Solar Capital Ltd. Total investment companies (cost $352,641) Total investment portfolio (cost $52,657,385) 97.7% Other assets in excess of liabilities 2.3% Net assets 100.0% * Non-income producing security Sector allocation Sector Percent of net assets Consumer, non-cyclical 19.9% Financial 19.8% Industrial 16.0% Technology 8.7% Energy 8.5% Consumer, cyclical 7.5% Communications 7.2% Basic materials 6.4% Utilities 3.7% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 07.31.2011 EAGLE SMALL CAP GROWTH FUND Common stocks—95.9% Shares Value Aerospace/defense—1.9% Triumph Group, Inc. Airlines—0.6% JetBlue Airways Corporation* Apparel—3.1% Deckers Outdoor Corporation* Steven Madden Ltd.* Auto parts & equipment—4.0% Meritor, Inc.* Tenneco, Inc.* WABCO Holdings, Inc.* Banks—0.5% UMB Financial Corporation Biotechnology—1.2% Regeneron Pharmaceuticals, Inc.* Seattle Genetics, Inc.* Chemicals—4.7% Huntsman Corporation Intrepid Potash, Inc.* Kraton Performance Polymers, Inc.* Quaker Chemical Corporation Coal—1.4% Cloud Peak Energy, Inc.* James River Coal Company* Commercial services—7.4% Acacia Research - Acacia Technologies* FTI Consulting, Inc.* Monster Worldwide, Inc.* Parexel International Corporation* Sotheby's SuccessFactors, Inc.* The Geo Group, Inc.* Computers—3.3% Fusion-io, Inc.* Radiant Systems, Inc.* Riverbed Technology, Inc.* Diversified financial services—1.2% Duff & Phelps Corporation, Class A optionsXpress Holdings, Inc. Stifel Financial Corporation* Electrical components & equipment—1.3% GrafTech International Ltd.* Electronics—2.1% Coherent, Inc.* Cymer, Inc.* Entertainment—2.8% Bally Technologies, Inc.* Pinnacle Entertainment, Inc.* Shuffle Master, Inc.* Environmental control—1.5% Waste Connections, Inc. Food—1.2% The Fresh Market, Inc.* Hand/machine tools—1.0% Regal-Beloit Corporation Healthcare products—4.1% BIOLASE Technology, Inc.* Bruker Corporation* Sirona Dental Systems, Inc.* Thoratec Corporation* Healthcare services—2.2% Centene Corporation* ICON PLC, Sponsored ADR* Home furnishings—2.6% DTS, Inc.* Universal Electronics, Inc.* Internet—3.4% BroadSoft, Inc.* Pandora Media, Inc.* Sapient Corporation* TIBCO Software, Inc.* Metal fabricate/hardware—1.1% Northwest Pipe Company* RTI International Metals, Inc.* Mining—1.6% Titanium Metals Corporation* Oil & gas—0.8% Brigham Exploration Company* Oil & gas services—5.8% Lufkin Industries, Inc. OYO Geospace Corporation* Pharmaceuticals—5.5% BioMarin Pharmaceutical, Inc.* Catalyst Health Solutions, Inc.* Herbalife Ltd. Impax Laboratories, Inc.* Salix Pharmaceuticals Ltd.* Real estate investment trusts—1.2% Redwood Trust, Inc. Two Harbors Investment Corporation Retail—11.9% BJ's Restaurants, Inc.* Cash America International, Inc. Chico's FAS, Inc. Dunkin' Brands Group, Inc.* Genesco, Inc.* GNC Holdings, Inc., Class A* Vitamin Shoppe, Inc.* Semiconductors—3.6% NetLogic Microsystems, Inc.* Rovi Corporation* Teradyne, Inc.* Veeco Instruments, Inc.* Software—8.5% Allscripts Healthcare Solutions, Inc.* ANSYS, Inc.* Concur Technologies, Inc.* Informatica Corporation* MedAssets, Inc.* Medidata Solutions, Inc.* QLIK Technologies, Inc.* Quality Systems, Inc. Telecommunications—2.6% EMS Technologies, Inc.* Plantronics, Inc. Transportation—1.8% Atlas Air Worldwide Holdings, Inc.* Landstar System, Inc. Total common stocks (cost $975,625,881) Total investment portfolio (cost $975,625,881) 95.9% Other assets in excess of liabilities 4.1% Net assets 100.0% * Non-income producing security ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, cyclical 25.0% Consumer, non-cyclical 21.6% Technology 15.4% Industrial 10.7% Energy 8.1% Basic materials 6.3% Communications 5.9% Financial 2.9% The accompanying notes are an integral part of the Investment Portfolios.| Notes to Investment Portfolios (UNAUDITED) | 07.31.2011 NOTE 1 | Organization and investment objective | The Eagle Series Trust (the “Trust”) is organized as a separate Massachusetts business trust. The Trust offers shares in the following seven series (each a “Fund” and collectively the “Funds”) and are advised by Eagle Asset Management, Inc. (“Eagle” or “Manager”). Each Fund is registered under the Investment Company Act of 1940, as amended, as diversified, open-end management investment companies. ● The Eagle International Equity Fund (“International Equity Fund”) seeks capital appreciation principally through investment in a portfolio of international equity securities, ● The Eagle Investment Grade Bond Fund (“Investment Grade Bond Fund”) seeks current income and preservation of capital, ● The Eagle Large Cap Core Fund (“Large Cap Core Fund”) seeks long-term growth through capital appreciation, ● The Eagle Mid Cap Growth Fund (“Mid Cap Growth Fund”) seeks long-term capital appreciation, ● The Eagle Mid Cap Stock Fund (“Mid Cap Stock Fund”) seeks long-term capital appreciation, ● The Eagle Small Cap Core Value Fund (“Small Cap Core Value Fund”) seeks capital growth, and ● The Eagle Small Cap Growth Fund (“Small Cap Growth Fund”) seeks long-term capital appreciation. The Eagle Family of Funds consists of the Trust, Eagle Capital Appreciation Fund and Eagle Growth & Income Fund (each a “Trust” and collectively the “Trusts”).Members of the Boards of Trustees (“Boards”) for the Trusts may serve as Trustees for one or more of the Trusts. Class offerings | Each Fund is authorized and currently offers Class A, Class C, Class I, Class R-3 and Class R-5 shares to qualified buyers. The Mid Cap Growth Fund, Mid Cap Stock Fund, Small Cap Core Value Fund, and Small Cap Growth Fund are authorized and currently offer Class R-6 shares to quailed buyers. ● For all Funds except the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 4.75%. For the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 3.75%. Class A share investments greater than $1 million, which are not sold subject to a sales charge, may be subject to a contingent deferred sales charge (“CDSC”) of up to 1% of the lower of net asset value (“NAV”) or purchase price if redeemed within 18 months of purchase. ● Class C shares are sold subject to a CDSC of 1% of the lower of NAV or purchase price if redeemed within one year of purchase. ● Class I, Class R-3, Class R-5, and Class R-6 shares are each sold without a front-end sales charge or a CDSC to qualified buyers. NOTE 2 | Significant accounting policies Use of estimates | The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from those estimates and those differences could be material. Valuation of securities | The price of each Fund’s shares is based on the NAV per share of each class of a Fund. The Funds determine the NAV of their shares on each day the New York Stock Exchange (“NYSE”) is open for business, as of the close of the regular trading session (typically 4:00 p.m. Eastern time), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the closing price of securities traded on that exchange after the NAV is calculated, the Manager is not required to recalculate the NAV. Generally, the Funds value portfolio securities for which market quotations are readily available at market value; however, a Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as: ● The quotation may be stale; ● The quotation may be unreliable because the security is not traded frequently; ● Trading on the security ceased before the close of the trading market; ● The security is newly issued; ● Issuer-specific events occurred after the security ceased trading; or ● Because of the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer-specific events may cause the last market quotation to be unreliable. Such events may include: ● A merger or insolvency; ● Events which affect a geographical area or an industry segment, such as political events or natural disasters; or ● Market events, such as a significant movement in the U.S. market. Both the latest transaction prices and adjustments are furnished by an independent pricing service subject to supervision by the Boards. The Funds value all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using procedures (“Procedures”) approved by the Boards. A Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is the amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Fair value pricing methods, Procedures and pricing services can change from time to time as approved by the Boards. Pursuant to the Procedures, the Boards have delegated the day-to-day responsibility for applying and administering the Procedures to a valuation committee comprised of certain officers of the Trusts and other employees of the Manager (“Valuation Committee”). The composition of this Valuation Committee may change from time to time. There can be no assurance, however, that a fair value price used by a Fund on any given day will more accurately reflect the market value of a security than the market price of such security on that day. Fair value pricing may deter shareholders from trading the Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. Specific types of securities are valued as follows: ● Domestic exchange-traded equity securities | Market quotations are generally available and reliable for domestic exchange-traded equity securities. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Foreign equity securities | If market quotations are available and reliable for foreign exchange-traded equity securities, the securities will be valued at the market quotations. Because trading hours for certain foreign securities end before the close of the NYSE, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. The Fund may fair value a security if certain events occur between the time trading ends on a particular security and the Fund’s NAV calculation. The Fund may also fair value a particular security if the events are significant and make the closing price unreliable. If an issuer-specific event has occurred that Eagle determines, in its judgment, is likely to have affected the closing price of a foreign security, the Fund will price the security at fair value. Eagle also utilizes a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the close of the NYSE. Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Fund securities primarily traded on foreign markets may trade on days that are not business days of the Fund. Because the NAV of Fund shares is determined only on business days of the Fund, the value of the portfolio securities of a Fund that invests in foreign securities may change on days when you will not be able to purchase or redeem shares of the Fund. ● Fixed income securities | Government, corporate, asset-backed bonds, municipal bonds and convertible securities, including high yield or junk bonds, normally are valued on the basis of prices provided by independent pricing services. Prices provided by the pricing services may be determined without exclusive reliance on quoted prices, and may reflect appropriate factors such as institution-size trading in similar groups of securities, developments related to special securities, dividend rate, maturity and other market data. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Short-term securities | The amortized cost method of security valuation is used by the Funds (as set forth in Rule 2a-7 under the Investment Company Act of 1940, as amended) for short-term investments (investments that have a maturity date of 60 days or less). The amortized cost of an instrument is determined by valuing it at cost as of the time of purchase and thereafter accreting/amortizing any purchase discount/premium at a constant rate until maturity. Amortized cost approximates fair value. ● Futures and options| Futures and options are valued on the basis of market quotations, if available. ● Investment Companies| Investments in other companies are valued at their reported net asset value. Fair value measurements| Each Fund utilizes a three-level hierarchy of inputs to establish a classification of fair value measurements. The three levels are defined below: Level 1—Valuations based on quoted prices for identical securities in active markets; Level 2—Valuations based on inputs other than quoted prices that are observable, either directly or indirectly, including inputs in markets that are not considered active; and Level 3—Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments as of July 31, 2011. Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Total International Equity Fund Foreign common stocks Advertising Aerospace/defense Apparel — Auto manufacturers Auto parts & equipment — Banks Beverages Biotechnology — Building materials Chemicals Cosmetics/personal care — Distribution/wholesale — Electric — Electrical components & equipment — Engineering & construction Food Food service — Forest products & paper — Hand/machine tools — Healthcare products Healthcare services — Holding companies, diversified Household products/wares — Insurance Internet Lodging — Machinery, construction & mining — Machinery, diversified — Mining Miscellaneous manufacturer — Office/business equipment — Oil & gas Oil & gas services — Pharmaceuticals Real estate — Retail Semiconductors Telecommunications Transportation — Foreign preferred stocks Auto Manufacturers — Household products/wares — Investment companies Commodity Fund — Equity Fund — Other financial instruments (appreciation) (b) — Other financial instruments (depreciation) (b) — Total investment portfolio Investment Grade Bond Fund Domestic corporate bonds (a) $— Foreign corporate bonds (a) — U.S. Treasuries — Domestic mortgage-backed obligations (a) — Foreign mortgage-backed obligations (a) — U.S. Government Agency securities (a) — Foreign government securities — Supranational banks — Total investment portfolio $— Large Cap Core Fund Domestic common stocks (a) $— Investment companies (a) — Total investment portfolio $— Mid Cap Growth Fund Domestic common stocks (a) $— Total investment portfolio $— Mid Cap Stock Fund Domestic common stocks (a) $— Total investment portfolio $— Small Cap Core Value Fund Domestic common stocks (a) $— Investment companies (a) — Total investment portfolio $— Small Cap Growth Fund Domestic common stocks (a) $— Total investment portfolio $— (a) Please see the investment portfolio for detail by industry. (b) Other financial instruments include foreign forward currency contracts which are valued at the unrealized appreciation/(depreciation) of the instrument. As of July 31, 2011, none of the Funds had any investments classified as Level 3, and there were no significant transfers in and out of levels 1, 2, or 3. Derivative instruments | Authoritative guidance over derivatives requires qualitative disclosures about the objectives and strategies for using derivative instruments, quantitative disclosures about the fair value of, and gains and losses on, derivative instruments, as well as disclosures about credit-riskrelated contingent features in derivative agreements. During the period ended July 31, 2011, the International Equity Fund engaged in limited derivative activity. The contract amounts in the Investment Portfolio are representative of typical volumes. Fair values of derivative instruments for the International Equity Fund as of July 31, 2011 are as follows: Type of derivative Balance sheet location Value Assets Forward foreign currency contracts Unrealized gain on forward currency contracts Liabilities Forward foreign currency contracts Unrealized loss on forward currency contracts The effect of derivative instruments on the International Equity Fund’s Statement of Operations for the period ended July 31, 2011 is as follows: Type of derivative Forward foreign currency contracts Location of gain (loss) on derivatives recognized in income Net realized gain (loss) on foreign currency transactions/Net change in unrealized appreciation (depreciation) on translation of assets and liabilities denominated in foreign currencies Realized gain (loss) on derivatives recognized in income Change in unrealized appreciation (depreciation) on derivatives recognized in income During the period ended July 31, 2011, no other Fund engaged in derivative activity. Foreign currency transactions | The books and records of each Fund are maintained in U.S. dollars. Foreign currency transactions are translated into U.S. dollars on the following basis: (i) market value of investment securities, other assets and other liabilities at the daily rates of exchange, and (ii) purchases and sales of investment securities, dividend and interest income and certain expenses at the rates of exchange prevailing on the respective dates of such transactions. Each Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. Such fluctuations are included with the net realized and unrealized gains and losses from investment transactions. Net realized gain (loss) from foreign currency transactions and the net change in unrealized appreciation (depreciation) on translation of assets and liabilities denominated in foreign currencies include gains and losses between trade and settlement date on securities transactions, gains and losses arising from the purchase and sale of forward foreign currency contracts and gains and losses between the ex and payment dates on dividends, interest and foreign withholding taxes. Net realized gain (loss) from foreign currency transactions also includes the effect of any Brazilian IOF tax. Forward foreign currency contracts | Each of the Funds, except the Small Cap Growth Fund, is authorized to enter into forward foreign currency contracts which are used primarily to hedge against foreign currency exchange rate risk on its non-U.S. dollar denominated investment securities. Forward foreign currency contracts are translated to U.S. dollars using forward exchange rates provided by a pricing service as of the close of the NYSE each valuation day and the unrealized gain or loss is included in the Statement of Assets and Liabilities. When the contracts are closed, the gain or loss is realized. Realized and unrealized gains and losses are included in the Statement of Operations. Risks may arise from unanticipated movements in the currency’s value relative to the U.S. dollar and from the possible inability of counter-parties to meet the terms of their contracts. Real estate investment trusts (“REITs”) | There are certain additional risks involved in investing in REITs. These include, but are not limited to, economic conditions, changes in zoning laws, real estate values, property taxes and interest rates. Dividend income is recorded at the Manager’s estimate of the income included in distributions from the REIT investments. Distributions received in excess of the estimated amount are recorded as a reduction of the cost of the investments. The actual amounts of income, return of capital and capital gains are only determined by each REIT after the fiscal year-end and may differ from the estimated amounts. Repurchase agreements | Each Fund enters into repurchase agreements whereby a Fund, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount of at least 100% of the resale price. Repurchase agreements involve the risk that the seller will fail to repurchase the security, as agreed. In that case, each Fund will bear the risk of market value fluctuations until the security can be sold and may encounter delays and incur costs in liquidating the security. In the event of bankruptcy or insolvency of the seller, delays and costs may be incurred.At July 31, 2011, none of the Funds held a repurchase agreement. Revenue recognition | Investment security transactions are accounted for on a trade date basis. Dividend income is recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Expenses | Each Fund is charged for those expenses that are directly attributable to it, while other expenses are allocated proportionately among the Eagle Family of Funds based upon methods approved by the Boards. Expenses that are directly attributable to a specific class of shares, such as distribution fees, shareholder servicing fees and administrative fees, are charged directly to that class. Other expenses of each Fund are allocated to each class of shares based upon its relative percentage of net assets. Class allocations | Each class of shares has equal rights to earnings and assets except that each class may bear different expenses for administration, distribution and/or shareholder services. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Distribution of income and gains | In each Fund, except the Investment Grade Bond Fund, distributions of net investment income are made annually. Distributions of net investment income in the Investment Grade Bond Fund are made monthly. Net realized gains from investment transactions during any particular fiscal year in excess of available capital loss carryforwards, which, if not distributed, would be taxable to each Fund, will be distributed to shareholders in the following fiscal year. Each Fund uses the identified cost method for determining realized gain or loss on investments for both financial and federal income tax reporting purposes. Other | In the normal course of business the Funds enter into contracts that contain a variety of representations and warranties, which provide general indemnifications. The Funds' maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund and/or its affiliates that have not yet occurred. However, based on experience, the risk of loss to each Fund is expected to be remote. NOTE 3 | Federal income taxes and distributions | Each Fund is treated as a single corporate taxpayer as provided for in the Tax Reform Act of 1986, as amended. Accordingly, no provision for federal income taxes is required since the Funds intend to continue to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute to shareholders all of its taxable income and gains. Federal income tax regulations differ from accounting principles generally accepted in the United States of America; therefore, distributions determined in accordance with tax regulations may differ significantly in amount or character from net investment income and realized gains for financial reporting purposes. Financial reporting records are adjusted for permanent book/tax differences to reflect tax character; these adjustments have no effect on net assets or NAV per share. Financial reporting records are not adjusted for temporary differences. As of July 31, 2011, the identified cost of investments in securities owned by each Fund for federal income tax purposes were as follows: Identified cost International Equity Fund Investment Grade Bond Fund Large Cap Core Fund Mid Cap Growth Fund Mid Cap Stock Fund Small Cap Core Value Fund Small Cap Growth Fund As of July 31, 2011, the net unrealized appreciation (depreciation) of investments in securities owned by each Fund were as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) International Equity Fund Investment Grade Bond Fund Large Cap Core Fund Mid Cap Growth Fund Mid Cap Stock Fund Small Cap Core Value Fund Small Cap Growth Fund NOTE 4 | Subsequent events | The Manager has evaluated subsequent events through September 21, 2011, the date these Investment Portfolios were issued, and determined that no material events or transactions would require recognition or disclosure in the Funds’ Investment Portfolios. On August 5, 2011, Standard & Poor’s downgraded the United States’ long-term debt rating from AAA to AA+. As of July 31, 2011 the Investment Grade Bond Fund held government-sponsored securities such as U.S. Treasuries, FNMA REMICs, and FHLMC REMICs. The portfolio manager continues to hold these types of securities. None of the other Funds in the Trust held any United States long-term debt. Effective August 15, 2011, Eagle Family of Funds began offering R-6 shares in the Mid Cap Growth Fund, Mid Cap Stock Fund, Small Cap Core Value Fund and the Small Cap Growth Fund.Class R-6 shares are sold without a front-end sales charge or a CDSC to qualified buyers. Item 2. Controls and Procedures (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940), the Principal Executive Officer and Principal Financial Officer of Eagle Series Trust have concluded that such disclosure controls and procedures are effective as of a date within 90 days of the filing date of this Form N-Q. (b) There was no change in the internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 Act) of Eagle Series Trust that occurred during the most recent fiscal quarter that has materially affected or is reasonably likely to materially affect, its internal controls over financial reporting. Item 3. Exhibits (a) Certifications of thePrincipal Executive Officer and Principal Financial Officer of Eagle Series Trust as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EAGLE SERIES TRUST Date:September 19, 2011 /s/ Susan L. Walzer Susan L. Walzer Principal Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. EAGLE SERIES TRUST Date:September 19, 2011 /s/ Susan L. Walzer Susan L. Walzer Principal Executive Officer Date:September 19, 2011 /s/ Carolyn Gill Carolyn Gill Principal Financial Officer
